
	
		I
		112th CONGRESS
		1st Session
		H. R. 2500
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2011
			Mr. Burgess (for
			 himself, Mr. Engel,
			 Mr. Brady of Texas,
			 Mr. Rangel,
			 Mr. Grimm,
			 Mr. Sessions,
			 Mrs. Maloney,
			 Mrs. Capito,
			 Mr. Hinchey,
			 Mr. Scalise,
			 Mr. Gerlach,
			 Mr. King of New York,
			 Mr. Gene Green of Texas,
			 Mr. Higgins,
			 Mr. Crowley,
			 Mrs. Blackburn,
			 Mr. Kind, Mr. Lewis of Georgia,
			 Mr. Gonzalez,
			 Mr. Olson,
			 Mr. Ackerman,
			 Mr. Stivers,
			 Mr. Bucshon,
			 Mrs. Lowey,
			 Mrs. Ellmers,
			 Mr. Brady of Pennsylvania,
			 Ms. Clarke of New York,
			 Mr. Marino,
			 Mr. Pascrell,
			 Mr. Frank of Massachusetts,
			 Mr. Stark,
			 Mr. Petri,
			 Mr. LaTourette,
			 Mr. Shuster,
			 Mr. Farr, Mr. Tiberi, Mr.
			 Pompeo, Mr. Levin,
			 Mr. Hanna,
			 Mr. Boswell,
			 Mr. Runyan,
			 Mr. Neal, Mr. McGovern, Mr.
			 Nadler, Mr. Butterfield,
			 Mr. Heinrich,
			 Mr. Becerra,
			 Mr. McDermott,
			 Ms. Berkley,
			 Mr. Schock,
			 Mr. Marchant,
			 Ms. Jackson Lee of Texas, and
			 Mr. Canseco) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  to clarify the application of EHR payment incentives in cases of multi-campus
		  hospitals.
	
	
		1.Short titleThis Act may be cited as the
			 Equal Access and Parity for
			 Multi-Campus Hospitals Act.
		2.Clarification of
			 incentives for multi-campus hospitals for adoption and meaningful use of
			 certified electronic health records
			(a)Special rule for
			 applying medicare EHR incentive payments to remote inpatient locations of a
			 hospitalSection 1886(n) of the Social Security Act (42 U.S.C.
			 1395ww(n)) is amended—
				(1)in paragraph (2),
			 by adding at the end the following new subparagraph:
					
						(H)Special rule for
				remote inpatient locations of a hospital
							(i)In
				generalIn the case of an eligible hospital that consists of a
				qualified main provider and one or more qualified remote inpatient locations,
				the hospital may elect (in such form and manner as specified by the Secretary)
				for all applicable payment years to—
								(I)substitute the
				base amount alternative described in clause (ii) for the base amount described
				in subparagraph (A)(i)(I); or
								(II)substitute the
				discharge related amount alternative described in clause (iii) for the
				discharge related amount described in subparagraph (A)(i)(II).
								The election
				described in the previous sentence, with respect to an eligible hospital, shall
				be made once for such hospital and shall apply to such hospital for all
				applicable payment years.(ii)Base amount
				alternativeThe base amount alternative described in this clause
				with respect to an eligible hospital is the product of—
								(I)the base amount
				specified in subparagraph (B); and
								(II)the total number
				of all qualified component facilities of the hospital.
								An election
				to substitute the base amount alternative described in this clause shall not
				affect the computation of the discharge related amount specified in
				subparagraph (C) for the eligible hospital.(iii)Discharge
				related amount alternativeThe discharge related amount
				alternative described in this clause with respect to an eligible hospital for a
				12-month period is determined as follows:
								(I)First, compute the
				amount under subparagraph (C) as if the phrase estimated based upon
				total discharges for the eligible hospital (regardless of any source of
				payment) for the period divided by the total number of all component facilities
				of the hospital were substituted for the phrase estimated based
				upon total discharges for the eligible hospital (regardless of any source of
				payment) for the period.
								(II)Then multiply the
				amount computed under subclause (I) by the total number of all qualified
				component facilities of such hospital.
								(iv)DefinitionsFor
				purposes of this subsection:
								(I)Applicable
				payment yearThe term applicable payment year means
				the first payment year for which a hospital makes an election described in
				clause (i) and each subsequent payment year applicable to such hospital.
								(II)Component
				facility; qualified component facilityThe term component
				facility means, with respect to an eligible hospital, the main provider
				or any remote inpatient location of such hospital. The term qualified
				component facility means, with respect to a main provider, a qualified
				main provider and, with respect to a remote inpatient location, a qualified
				remote inpatient location.
								(III)Main provider;
				qualified main providerThe term main provider, with
				respect to an eligible hospital, has the meaning given such term in section
				413.65(a)(2) of title 42, Code of Federal Regulations. The term qualified
				main provider means a main provider that is a meaningful EHR user for
				the reporting period involved.
								(IV)Remote
				inpatient location; qualified remote inpatient locationThe term
				remote inpatient location means, with respect to an eligible
				hospital, a remote location of a hospital, as defined in and applied under
				section 413.65 of title 42, Code of Federal Regulations, that provides
				inpatient hospital services that are paid for under subsection (d). The term
				qualified remote inpatient location means, with respect to an
				eligible hospital, a location for which the eligible hospital has submitted to
				the Secretary, for the reporting period involved, an attestation (in such form
				and manner as specified by the Secretary) that certifies that the location is a
				remote inpatient location and a meaningful EHR user for such
				period.
								;
				and
				(2)in paragraph
			 (4)(A)—
					(A)at the end of
			 clause (ii), by striking and;
					(B)at the end of
			 clause (iii), by striking the period and inserting a semicolon; and
					(C)by adding at the
			 end the following new clauses:
						
							(iv)the methodology
				and standards for determining a remote inpatient location, a qualified remote
				inpatient location, a component facility, a qualified component facility, a
				main provider, and a qualified main provider, as such terms are defined in
				paragraph (2)(H)(iv), and which such locations, facilities, and providers are
				qualified remote inpatient locations, qualified component facilities, and
				qualified main providers, as such terms are defined in such paragraph;
				and
							(v)the methodology
				and standards for the election described in paragraph
				(2)(H).
							.
					(b)Implementation
			 and administration
				(1)ImplementationNotwithstanding
			 any other provision of law, the Secretary of Health and Human Services may
			 implement by program instruction or otherwise this section.
				(2)AdministrationChapter
			 35 of title 44, United States Code, shall not apply to the collection of
			 information to carry out the amendments made by this section.
				(c)Effective
			 dateThe amendments made by this section shall apply as if
			 included in the enactment of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5).
			3.Clarification for
			 Medicaid EHR payment incentives
			(a)In
			 generalSection 1903(t)(5) of the Social Security Act (42 U.S.C.
			 1396b(t)(5)) is amended—
				(1)by adding at the
			 end the following new subparagraph:
					
						(E)For purposes of
				determining the applicable amounts specified in subparagraph (A) of section
				1886(n)(2), as applied by the first sentence of subparagraph (B)—
							(i)the provisions of
				subparagraph (H) of such section shall apply to a Medicaid provider described
				in paragraph (2)(B) consisting of a qualified main provider and one or more
				qualified remote inpatient locations (as such terms are defined in clause (iv)
				of such subparagraph (H)) in the same manner and to the same extent that such
				subparagraph applies to an eligible hospital described in clause (i) of such
				subparagraph, except that—
								(I)in applying the
				second sentence of clause (iv)(IV) of such subparagraph, with respect to a
				Medicaid provider described in paragraph (2)(B), in lieu of certifying that a
				remote inpatient location is a meaningful EHR user, the Medicaid provider shall
				certify that the remote inpatient location is described in paragraph (2)(B) and
				is in compliance with paragraph (6)(C) of this subsection for the year of
				payment involved; and
								(II)the first
				sentence of clause (iv)(IV) of such subparagraph shall be applied in the case
				of a Medicaid provider described in paragraph (2)(B)(i) without regard to the
				requirement that inpatient hospital services provided are paid for under
				section 1886(d); and
								(ii)an election made
				under subparagraph (H) of such section by an eligible hospital described in
				clause (i) of such subparagraph that is a Medicaid provider described in
				paragraph (2)(B), shall apply.
							The
				Secretary may make appropriate adjustments to the overall hospital EHR amount
				under subparagraph (B), with respect to a Medicaid provider described in
				paragraph (2)(B), to take into account the provisions of this
				subparagraph.;
				and
				(2)in the first
			 sentence of subparagraph (B), by inserting and subject to subparagraph
			 (E) after For purposes of this paragraph.
				(b)Effective
			 dateThe amendments made by this section shall apply as if
			 included in the enactment of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5).
			
